Title: General Orders, 8 November 1777
From: Washington, George
To: 



Head Quarters, White Marsh [Pa.] Novr 8th 1777.
Parole Hungary.C. Signs Prussia. Poland.


The service requiring that the men be ready to march on the shortest notice, the officers commanding brigades and corps are to be particularly careful to keep their men constantly supplied with two day’s provisions on hand.
To make the more dispatch in the trial of Officers under Arrest, Brigade General Courts Martial are to be held without delay for the trial of all such officers as shall apply to the Brigadiers, or officers commanding brigades for trial before these courts.
The Commander in Chief approved of the sentence of the General Court Martial, relative to Brigadier Genl Maxwell, published in General Orders of the 4th instant, but thro’ mistake that approbation was not inserted.
